                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

LEE HUNT, as Personal Representative
of the Wrongful Death Estate of
Heath Dale Bennett, deceased,

              Plaintiff,

       vs.                                                No. CIV 19-701 KG/KK

JACK V. WATERS D.C, P.C, a New Mexico
For-Profit Professional Corporation, et al.,

              Defendants.

                                   ORDER OF REMAND

       Having granted Plaintiff’s Motion to Remand for Lack of Subject Matter Jurisdiction and

for Fees Incurred as a Result of Improper Removal, (Doc. 5), by entering a Memorandum

Opinion and Order contemporaneously with this Order of Remand,

       IT IS ORDERED that this case is remanded to the First Judicial District Court, Santa Fe

County, State of New Mexico.




                                            ___________________________________
                                            UNITED STATES DISTRICT JUDGE
